Citation Nr: 0308904	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  02-11 267	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for a scar of the 
left parietal area, residual of a shell fragment wound, with 
retained foreign body.  

2.  Entitlement to a compensable rating for scars of the 
abdomen and left hip, residuals of a shell fragment wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from June 1968 to May 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for increased ratings for a service-connected scar of the 
left parietal area with retained foreign bodies and for 
service-connected scars of the abdomen and left hip, all of 
which are residuals of shell fragment wounds received in 
service.  The veteran testified at a Travel Board hearing 
before the undersigned held at the RO in September 2002.  

In March 2003 the Board advised the veteran by letter that 
the law pertaining to the issues on appeal had changed and 
that the Board's consideration of the claim under the new law 
could possibly result in a denial of the appeal.  A copy of 
the new rating criteria, which went into effect on August 1, 
2002, was attached.  The veteran was advised that if he so 
desired, he could submit additional evidence or argument in 
light of the new criteria.  The veteran responded later in 
March 2003 that he had no further evidence or argument to 
present.  


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, this case is not yet ready for 
appellate disposition.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
which eliminated the well-grounded claim requirement, 
expanded the VA duty to notify the claimant and 
representative, and enhanced VA's duty to assist an claimant 
in developing the information and evidence necessary to 
substantiate a claim.  In August 29, 2001, the VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).  

This matter arises from an appeal filed by the veteran from 
an RO rating decision which denied compensable ratings for 
service-connected shell fragment wound residuals involving 
the left parietal area and the left hip and abdomen, rated as 
scars.  However, the record shows that in developing and 
readjudicating the veteran's appeal the RO has not referenced 
or discussed the VCAA other than to cite the text of the VCAA 
regulations in the supplemental statement of the case.  In 
particular, the RO has not provided notice of the 
requirements of the VCAA, including the division of 
responsibilities between VA and the claimant in obtaining 
evidence, either by a notice letter of its own or by adopting 
a copy of the recommended VCAA notice letters provided by the 
Veterans Benefits Administration.  Nor has the RO addressed 
the extent to which the VCAA was satisfied.  See Quartuccio 
v. Principi, 16 Vet. App 83 (2002); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  Under the VCAA, as 
interpreted by Quartuccio, VA must notify the claimant and 
the claimant's representative of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  VA 
must also advise a claimant which evidence the claimant must 
supply and which evidence the VA will obtain on his or her 
behalf.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The actions set forth 
herein are not necessarily all-inclusive.  It remains the 
RO's responsibility to ensure that the notification and 
development required by the VCAA are undertaken in this case.  

At his Travel Board hearing the veteran testified that he 
experiences severe headaches which result from the shell 
fragment wound to the head in service and that he has severe 
pain in his left hip and lower extremity associated with the 
wound to the hip.  The Board finds a VA examination is 
necessary for proper evaluation of these contentions.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The RO should undertake all 
notification and development actions 
which may be required by the VCAA.  

2.  The RO should additionally arrange 
for the veteran to undergo a VA 
examination by appropriately qualified 
physicians for the purpose of 
ascertaining whether his  headaches are 
the results of the shell fragment wound 
received in service.   The RO should also 
arrange for the veteran to undergo a VA 
examination by an appropriate physician 
to determine whether any left hip or left 
lower extremity disability beyond the 
scarring is the result of the shell 
fragment wound.  All indicated tests and 
studies should be conducted.  It is 
essential that the claims file be made 
available to the examiner(s) in 
connection with the examination(s).  

3.  The RO should then readjudicate the 
veteran's claim.  If the claim remains 
adverse to the veteran as to either 
issue, the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time in which to 
respond.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



